COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Rowan Services, LLC and Rowan Companies, Inc.
Appellate case number:       01-22-00433-CV
Trial court case number:     2020-00964
Trial court:                 127th District Court of Harris County
        On June 8, 2022, relators, Rowan Services, LLC and Rowan Companies, Inc., filed
a petition for a writ of mandamus challenging the trial court’s May 18, 2022 order granting
real party in interest, Stephen Fortune’s, motion to compel discovery responses. Relators
argue that the trial court abused its discretion by compelling relators “to produce data from
a non-party/third party entity,” and request that this Court direct the trial court to vacate its
May 18, 2022 order.
       Also on June 8, 2022, relators filed a “Motion for Emergency Temporary Relief,”
requesting that this Court grant the emergency motion and “stay[] the trial court’s 18 May
2022 Order ordering [r]elators to produce data on behalf of a non-third/party entities.”
Pursuant to the trial court’s May 18, 2022 order, relators were required to “provide the
non-party/third party entities’ data within twenty (20) days of the Order, which [wa]s 7
June 2022.”
       Relators’ motion for temporary relief is denied.
       We further request a response to the petition for writ of mandamus from the real
party in interest. The response(s), if any, is due to be filed with this Court no later than
twenty days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ April Farris
                    X Acting individually       Acting for the Court

Date: June 10, 2022